                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

DONNA MARIE WILSON,                        )
   Plaintiff,                              )
                                           )
v.                                         )      CIVIL ACTION NO. 1:17-00531-N
                                           )
NANCY A. BERRYHILL, Acting                 )
Commissioner of Social Security,           )
   Defendant.                              )

                                       ORDER

      This action is before the Court on the Motion for Order of Remand (Doc. 20)

filed by Plaintiff Donna Marie Wilson.         The Defendant Commissioner of Social

Security (“the Commissioner”) has timely filed a response (Doc. 22) in opposition to

the motion, and Wilson has timely filed a reply (Doc. 23) to the response. The motion

is now under submission.

      Wilson’s present motion asserts that her case must be remanded to the

Commissioner for a new hearing because the Administrative Law Judge who issued

an unfavorable decision on her application for Social Security benefits should be

considered an “Officer of the United States” who was not properly appointed in

accordance with the Appointments Clause of Article II, Section 2 of the United States

constitution, based on the reasoning in the United States Supreme Court’s recent

decision Lucia v. SEC, 138 S. Ct. 2044 (2018). In response, the Commissioner argues

that Wilson forfeited this claim by failing to raise it at the administrative level.1 In


1The Commissioner expressly declines to argue whether Social Security ALJs are
“Officers of the United States” subject to the Appointments Clause (see Doc. 22 at 2
reply, Wilson, while conceding that she did not raise her Appointments Clause

challenge at the administrative level, argues that she was not required to do so in

order to preserve that claim for judicial review, and alternatively that the Court

should exercise its discretion to excuse any forfeiture of the claim.

      For the reasons stated in Abbington v. Berryhill, No. CV 1:17-00552-N, 2018

WL 6571208 (S.D. Ala. Dec. 13, 2018), the Court finds that Wilson has forfeited her

Appointments Clause challenge by failing to first raise it before the Social Security

Administration, and Wilson has not shown sufficient cause to excuse the forfeiture.

Accordingly, Wilson’s Motion for Order of Remand (Doc. 20) is DENIED.2

      DONE and ORDERED this the 14th day of December 2018.

                                        /s/ Katherine P. Nelson
                                        KATHERINE P. NELSON
                                        UNITED STATES MAGISTRATE JUDGE




n.1), and the Court expresses no opinion on that issue.

2 With the consent of the parties, the Court has designated the undersigned
Magistrate Judge to conduct all proceedings in this civil action, in accordance with
28 U.S.C. § 636(c), Federal Rule of Civil Procedure 73, and S.D. Ala. GenLR 73. (See
Docs. 17, 19).
